EXHIBIT 10.6




June 15, 2012


 


PERSONAL & CONFIDENTIAL
 


To:
 
Tom Schievelbein
     
From:
 
Frank Lennon
     
Date:
 
June 15, 2012
     
Subject:
 
2012 Stock Option Equity Award Grant Agreement

 

--------------------------------------------------------------------------------

 
On June 15, 2012, the Compensation and Benefits Committee of the Board of
Directors of The Brink’s Company in accordance with The Brink’s Company 2005
Equity Incentive Plan (the “Plan”) awarded you a Non-Qualified Stock Option to
buy 206,625 shares of The Brink’s Company Common Stock at $22.39 per share.


This option on shares will become vested and exercisable on the date(s) shown
below:


Shares
 
Exercisable (on or after)
 
Expiration
68,875
 
6/15/2013
 
6/15/2018
68,875
 
6/15/2014
 
6/15/2018
68,875
 
6/15/2015
 
6/15/2018



Prior to your grant acceptance, you will need to review the following:


·  
Additional terms and conditions applying to this grant contained on pages three
through eight of this Award Agreement and the Plan.  Capitalized terms used
therein and not otherwise defined shall have the meanings ascribed to such terms
in the Plan.



·  
A copy of The Brink’s Company Compensation Recoupment Policy (Exhibit A), which
provides that incentive compensation can be recouped from executive officers and
other responsible parties in the event the Company is required to provide an
accounting restatement for any of the prior three fiscal years, due to material
noncompliance with any financial reporting requirement under the Federal
securities laws.  Participants must consent to this policy in order to receive
this year’s grants, as outlined in Section 8(b) of this Award Agreement.


 
 
Page 1

--------------------------------------------------------------------------------

 



 
By your signature and the authorized Company signature below, and on page four
of this Agreement, you and the Company agree that these options are granted
under and governed by the terms and conditions of The Brink’s Company 2005
Equity Incentive Plan as amended, as well as this Non-Qualified Stock Option
Agreement, all of which are incorporated as a part of this Award Agreement.

--------------------------------------------------------------------------------




 

/s/ Frank T. Lennon  
June 15, 2012
The Brink’s Company
 
Date
            /s/ Thomas C. Schievelbein   June 18, 2012
Name
 
Date

 
 

 
Page 2

--------------------------------------------------------------------------------

 

Non-Qualified Stock Option Agreement


This AWARD AGREEMENT dated as of June 15, 2012, between The Brink’s Company, a
Virginia corporation (the “Company”), the employee identified on page one of
this Agreement (the “Employee”), an employee of the Company or of a subsidiary
of the Company.
 
    By resolution dated on the date of this Award Agreement, the Compensation
and Benefits Committee (the “Committee”) of the Company’s Board of Directors,
acting pursuant to The Brink’s Company 2005 Equity Incentive Plan as amended
(the “Plan”), a copy of which Plan has heretofore been furnished to the
Employee, as a matter of separate inducement and agreement in connection with
the employment of the Employee by the Company or any of its subsidiaries, and
not in lieu of any salary or other compensation for the Employee’s services,
granted to the Employee a restricted stock units award as set forth on page one
of this Award Agreement.
 
Accordingly, the parties hereto agree as follows:


1.   Subject to all the terms and conditions of the Plan, the Employee is
granted the option (the “Option”) to purchase, on the terms and conditions set
forth in this Agreement and the Plan, all or any number of shares of The Brink’s
Company Common Stock underlying the Option in installments and at the per share
purchase price set forth above.


2.   The Option may be exercised by the holder thereof with respect to all or
any part of the shares comprising each installment as such holder may elect at
any time after such installment becomes exercisable until the termination of the
Option.  The Option shall terminate on the date which is six years from the date
of the Grant (the “Expiration Date”), unless terminated earlier as provided in
the Plan, and any portion of the Option not exercised on or before such date or
such earlier termination, whichever shall first occur, may not thereafter be
exercised.


3.   Subject to the terms of the Plan and Section 4 of this Agreement, if a
holder of an Option shall cease to be an Employee for any reason other than
death, permanent and total disability or Retirement, all of the Option holder’s
Options shall be terminated except that any Option to the extent then
exercisable may be exercised within three months after cessation of employment,
but not later than the termination date of the Option.  Notwithstanding the
definition of Retirement in the Plan, for purposes of this Agreement
“Retirement” shall mean any termination of the Employee’s employment on or after
the date of Grant other than a termination for Cause.


4.   (a) Notwithstanding Section 12(g) of the Plan, unless otherwise determined
by the Board of Directors of the Company or the Committee, if, in the event of a
Change in Control (as defined in the Plan) of the Company, the successor company
assumes or provides a substitute award for the Options, with appropriate
adjustments to the number and kinds of shares underlying the Options, any
portion of the Options as to which the vesting date has
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
not theretofore occurred shall remain outstanding and shall become exercisable
at the time(s) set forth in the option grant letter provided to the
Employee.  If, in the event of a Change in Control, the successor company does
not so assume the Options or provide a substitute award, Section 12(g) of the
Plan shall apply to the Options.


4.    (b)  Notwithstanding Section 4(a) of this Agreement, if following a Change
in Control, the Employee’s employment by the Company or one of its subsidiaries
is terminated by the Company or one of its subsidiaries without Cause or by the
Employee for Good Reason, provided that such termination constitutes a
separation from service (within the meaning of Section 409A of the Code), then
upon such termination, the Options shall become fully exercisable, and any
restrictions applicable to the Options shall automatically lapse.  Any
unexercised Options shall remain exercisable until the Expiration Date.


4.        (c)  For purposes of this Agreement, “Good Reason” means any of the
following events that is not cured by the Company or one of its subsidiaries
within 30 days after written notice thereof from the Employee to the Company,
which written notice must be made within 90 days of the occurrence of the event:


(i)  (A) without the Employee’s express written consent, the assignment to the
Employee of any duties materially inconsistent with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as of immediately prior to the Change in Control, (B)
any other action by the Company or one of its subsidiaries that results in a
material diminution in such position, authorities, duties or responsibilities or
(C) any material failure by the Company or one of its subsidiaries to (1) pay
the Employee compensation at an annual rate equal to the sum of (x) a salary not
less than the Employee’s annualized salary in effect immediately prior to the
Change in Control and (y) an annual bonus not less than the average annual bonus
amount paid to the Employee for the three full calendar years preceding the
Change in Control; provided that, if the Employee has not been employed for the
entirety of the last three full calendar years, then to the extent necessary to
attain an average of three calendar years for purposes of determining the amount
of such annual bonus, the Employee’s target annual bonus amount for the year in
which the Change in Control occurs shall be used for any (i) partial calendar
year(s) of employment and (ii) calendar year(s) that has not yet commenced; (2)
permit the Employee to (x) continue to participate in all incentive and savings
plans and programs generally applicable to similarly situated employees of the
Company or (y) participate in incentive and savings plans and programs of the
successor company that have benefits that are not less favorable to the
Employee; (3) permit the Employee and/or the Employee’s family or beneficiary,
as the case may be, to (x) participate in and receive all benefits under welfare
benefit plans and programs generally applicable to similarly situated employees
of the Company or (y) participate in welfare benefit plans and programs of the
successor company that have benefits that are not less favorable to the
Employee; (4) in accordance with policies then in effect with respect to the
payment of expenses, pay or reimburse the Employee for all reasonable
out-of-pocket travel and other expenses (other than
 
 
Page 4

--------------------------------------------------------------------------------

 
 
ordinary commuting expenses) incurred by the Employee in performing services for
the Company; provided that all such expenses shall be accounted for in such
reasonable detail as the Company may require; and (5) provide the Employee with
periods of vacation not less than those to which the Employee was entitled
immediately prior to the Change in Control;


(ii)  without the Employee’s express written consent, any change of the
Employee’s principal place of employment to a location more than 25 miles from
the Employee’s principal place of employment immediately prior to the Change in
Control;


(iii)  any failure by the Company to require any successor to expressly assume
and agree, in form and substance satisfactory to the Employee, to perform any
agreement that provides for payments or benefits in connection with a Change in
Control (a “Change in Control Agreement”) or employment agreement, in each case,
between the Employee and the Company in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; or


(iv) any breach by the Company or one of its subsidiaries of any other material
provision of any Change in Control Agreement or employment agreement, in each
case, between the Employee and the Company.


Notwithstanding the foregoing, “Good Reason” shall cease to exist if the
Employee has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.


5.   Upon each exercise of the Option, the holder of such Option shall give
written notice to the Company, specifying the number of shares to be purchased,
and shall tender the full purchase price of the shares covered by such exercise,
all as provided in the Plan.  Such payment may be made in shares of Brink’s
Stock already owned by the Employee, as provided in the Plan.  Such exercise
shall be effective upon receipt by the Company of such notice and tender.


6.   The exercise of an Option shall be subject to all applicable withholding
taxes under federal, state or local law.


7.   The Option is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution and shall be exercised during the lifetime
of the Employee only by the Employee or by the Employee’s duly appointed legal
representative.


8.   (a) This Agreement is subject to the terms and conditions of The Brink's
Company Compensation Recoupment Policy (the “Recoupment Policy”), a copy of
which follows as Exhibit A, and the provisions thereof are incorporated in this
Agreement by reference.  The Employee further acknowledges and agrees that all
cash-based or equity-based compensation, as defined in the Recoupment Policy
(“Incentive Awards”), that the
 
 
Page 5

--------------------------------------------------------------------------------

 
 
Employee receives or is eligible to receive contemporaneously with or after the
date of this Agreement shall be subject to the terms and conditions of the
Recoupment Policy, and the Employee may be required to forfeit such Incentive
Awards, or return shares or other property (or any portion thereof) received in
respect of such Incentive Awards, if the Employee is determined to be a Covered
Employee and such Incentive Awards, shares or other property (or such portion
thereof) is determined to be Excess Compensation (as such terms are defined in
the Recoupment Policy).


(b) In exchange for the Award granted hereby, and the opportunity to be eligible
to receive future Incentive Awards, the Employee expressly agrees and consents
that all Incentive Awards previously granted shall be subject to the terms and
conditions of the Recoupment Policy from and after the date hereof.  For the
avoidance of doubt, the Employee may be required to forfeit Incentive Awards or
return shares or other property (or any portion thereof) already received in
respect of such Incentive Awards, if the Employee is determined to be a Covered
Employee and such Incentive Awards, shares or other property (or such portion
thereof) is determined to be Excess Compensation.  The parties acknowledge that
the Employee would not be eligible for the benefits described in the first
sentence of this Section 8(b) without agreeing to the consent in this Section
8(b).


9.   All other provisions contained in the Plan as in effect on the date of this
Agreement are incorporated in this Agreement by reference.  The Board of
Directors of the Company or the Committee may amend the Plan at any time,
provided that if such amendment shall adversely affect the rights of an Option
holder with respect to a previously granted Option, the Option holder’s consent
shall be required except to the extent any such amendment is made to comply with
any applicable law, stock exchange rules and regulations or accounting or tax
rules and regulations.  This Agreement may at any time be amended by mutual
agreement of the Committee (or a designee thereof) and the holder of the
Option.  Prior to a Change in Control of the Company, this Agreement may be
amended by the Company, and upon written notice by the Company, given by
registered or certified mail, to the holder of the Option of any such amendment
of this Agreement or of any amendment of the Plan adopted prior to such a Change
in Control, this Agreement shall be deemed to incorporate the amendment to this
Agreement or to the Plan specified in such notice, unless such holder shall,
within 30 days of the giving of such notice by the Company, give written notice
to the Company that such amendment is not accepted by such holder, in which case
the terms of this Agreement shall remain unchanged.  Subject to any applicable
provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board of Directors of the Company shall be final, conclusive and binding on the
Company and the holder of the Option.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Plan.


10.   All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the
 
 
Page 6

--------------------------------------------------------------------------------

 
 
Employee at the address set forth below.  Such addresses may be changed at any
time by notice from one party to the other.


11.   This Agreement shall bind and inure to the benefit of the parties hereto
and the successors and assigns of the Company and, to the extent provided in the
Plan, the legal representatives of the Employee.  As used in this Agreement, the
“Company” means the Company as defined in the preamble to this Agreement and any
successor.
 

--------------------------------------------------------------------------------

 
    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
 
 

/s/ Frank T. Lennon  
June 15, 2012
The Brink’s Company
 
Date
            /s/ Thomas C. Schievelbein   June 18, 2012
Name
 
Date
           Street address, City, State & ZIP  

 
 
 

 
Page 7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).


In the event of a Restatement, the Compensation and Benefits Committee shall
determine, in its discretion, whether the “Covered Employees” (as defined below)
have received “Excess Compensation” (as defined below). The Compensation and
Benefits Committee will take such actions as it deems necessary or appropriate
against a particular Covered Employee, depending on all the facts and
circumstances as determined during its review, including (i) the recoupment of
all or part of any Excess Compensation, (ii) recommending disciplinary actions
to the Board of Directors, up to and including termination, and/or (iii) the
pursuit of other available remedies.


“Excess Compensation” means the amount of the excess cash-based or equity-based
incentive compensation equal to the difference between the actual amount
received by the Covered Employee and the award or payment that would have been
received based on the restated financial results during the three-year period
preceding the date on which the Company is required to prepare such restatement
(the “Covered Period”).


“Covered Employees” means (i) the executive officers set forth in the Company’s
most recent proxy statement and (ii) any employee whose acts or omissions were
directly responsible for the events that led to the restatement and who received
Excess Compensation during the Covered Period.


For purposes of this Policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “Incentive Plan”), and any successor plan or plans.


This policy shall be communicated to all participants in the Company’s KEIP,
MPIP and Incentive Plan.


This Policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
consider any amounts paid to the Company by the Chief Executive Officer and
Chief Financial Officer pursuant to Section 304 in determining any amount of
Excess Compensation to recoup.
 
 
 
 

--------------------------------------------------------------------------------